DETAILED ACTION

Applicant’s response filed on 01/13/2021 has been fully considered. Claims 1, 4, 6-13, and 15-18 are pending. Claims 2-3, 5, and 14 are canceled. Claims 13 and 15-16 are amended. Claims 17-18 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 13 and 15 are objected to because of the following informalities: Claims 13 and 15 recite “wherein the epoxy resin blend consisting” in lines 1-2, which is grammatically incorrect. The Office suggests that Applicant change “consisting” to “consists”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levchik et al. (US 7,910,665 B2, cited in IDS) in view of Levchik et al. (US 2011/0132646 A1, made of record on 03/11/2020).
Regarding claim 1, Levchik ‘665 teaches a flame retarded epoxy composition (1:12-14) containing, as one essential component, an epoxy resin (1:57-58) that is a bisphenol A-type of epoxy resin, bisphenol F epoxy, phenolic novolak epoxy, cresol 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), which reads on the limitation wherein the epoxy blend further consists essentially of a first curing agent that is a polyarylene alkylphosphonate as claimed. Levchik ‘665 teaches that the composition optionally further contains optional additives that are auxiliary curing catalysts and mineral fillers (3:9-12), which optionally reads on the limitation wherein the epoxy resin blend further consists essentially of an additive that a diluent as claimed.
Levchik ‘665 does not teach a specific embodiment wherein the epoxy blend further consists essentially of an additive selected from the group consisting of an additive phosphorus compound, a diluent, and combinations thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Levchik ‘665’s mineral fillers to modify Levchik ‘665’s flame retarded epoxy composition, which would read on the limitation wherein the epoxy resin blend further consists essentially of an additive that is a diluent as claimed. One of 
Levchik ‘665 does not teach that the epoxy resin system further consists essentially of a second curing agent selected from the group consisting of a compound having an imidazole group, a compound having a fused imidazole ring, an amine and combinations thereof. However, Levchik ‘646 teaches a curing catalyst that is a compound containing amine or heterocyclic nitrogen [0027], wherein the heterocyclic nitrogen-containing compound is an imidazole [0032], wherein the imidazole is imidazole, benzimidazole, 1-methylimidzole, 2-methyl imidazole; 2-ethylimidazole, 2-propylimidazole, 2-butylimidazole, 2-pentylimidazole, 2-hexylimidazole, 2-cyclohexylimidazole, 2-phenylimidazole, 2-nonyl-imidazole, 2-undecylimidazole, 2-heptadecylimidazole, 2-phenyl-4-methylimidazole, 1-benzylimldazole, 1-ethyl-2-methylbenzimidazole, 2-methyl-5,6-benzimidazole, 1-vinylimidazole, 1-allyl-2-methylimidazole, 2-cyanoimidazole, 2-chloroimidazole, 2-bromoimidazole, 1-(2-hydroxypropyl)-2-methylimidazole, 2-phenyl-4,5-dimethylolimidazole, 2-phenyl-4-methyl-5-hydroxymethylimidazole, 2-chloromethylbenzimidazole, 2-hydroxybenzimidazole, 2-ethyl-4-methylimidazole, 2-cyclohexyl-4-methylimidazoles, 4-butyl-5-ethylimidazole, 2-butoxy-4-allylimidazole, 2-carboethyoxy-butylimidazole, 4-methytimidazole, 2-octyl-4-hexylimidazole, 2-methyl-5-ethylimidazole, 2-ethyl-4-(2-
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), that the composition optionally further contains optional additives that are auxiliary curing catalysts (3:9-11), that in an example, the composition was cured in the presence of methylimidazole and triphenyl phosphine (4:56-62), and that the composition optionally further contains optionally additives that are fiber reinforcing additives, mineral fillers, or colorants (3:8-13).
Regarding claim 4, Levchik ‘665 teaches that in a working example (3:17-29), the epoxy resin (1:57-58) is bisphenol A type epoxy (3:21), and the polyphosphonate flame 
Regarding claims 6-7, Levchik ‘665 in view of Levchik ‘646 renders obvious claims 6-7 because claim 6 recites “if present, the additive phosphorus compound is selected from the group”, claim 7 recites “the additive phosphorus compound is selected from the group”, and the additive phosphorus compound is not present in the epoxy resin system that is rendered obvious by Levchik ‘665 in view of Levchik ‘646.
Regarding claim 8, Levchik ‘665 teaches that a polyphosphonate flame retardant curing agent forms another essential additive of the composition (2:1-2), is present at from about 5% to about 50%, by weight of the total weight of the composition (2:1-4), and has the formula 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), and that in a working example (3:17-29), the epoxy resin (1:57-58) is bisphenol A type epoxy (3:21), and the polyphosphonate flame retardant curing agent (2:1-2) is poly(m-phenylene methylphosphonate) (3:19-20). Therefore Levchik ‘665’s polyphosphonate flame retardant curing agent contributes a phosphorus content of from about 0.7 to about 8.9 wt.% of the epoxy resin system/epoxy resin blend. Therefore, Levchik ‘665 renders obvious the limitation wherein the total phosphorus content is in the range of from about 0.7 to about 8.9 wt.% of the epoxy resin system/epoxy resin blend, which reads on the claimed total phosphorus content with sufficient specificity. 
Regarding claim 9, Levchik ‘665 teaches that the composition optionally further contains optional additives that are auxiliary curing catalysts and mineral fillers (3:9-11).
Levchik ‘665 does not teach that the epoxy blend further consists essentially of an additive selected from the group consisting of an additive phosphorus compound, a diluent, and combinations thereof and that the epoxy resin system further consists essentially of a second curing agent selected from the group consisting of a compound having an imidazole group, a compound having a fused imidazole ring, an amine and combinations thereof. However, Levchik ‘646 teaches a curing catalyst is a combination of catalysts [0026], that a curing catalysts is a tetrahydrocarbyl phosphonium salt [0026], that a curing catalyst that is a compound containing amine or heterocyclic nitrogen [0027], wherein the heterocyclic nitrogen-containing compound is an imidazole [0032], wherein the imidazole is imidazole, benzimidazole, 1-methylimidzole, 2-methyl imidazole; 2-ethylimidazole, 2-propylimidazole, 2-butylimidazole, 2-pentylimidazole, 2-hexylimidazole, 2-cyclohexylimidazole, 2-phenylimidazole, 2-nonyl-imidazole, 2-undecylimidazole, 2-heptadecylimidazole, 2-phenyl-4-methylimidazole, 1-benzylimldazole, 1-ethyl-2-methylbenzimidazole, 2-methyl-5,6-benzimidazole, 1-vinylimidazole, 1-allyl-2-methylimidazole, 2-cyanoimidazole, 2-chloroimidazole, 2-bromoimidazole, 1-(2-hydroxypropyl)-2-methylimidazole, 2-phenyl-4,5-dimethylolimidazole, 2-phenyl-4-methyl-5-hydroxymethylimidazole, 2-chloromethylbenzimidazole, 2-hydroxybenzimidazole, 2-ethyl-4-methylimidazole, 2-
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), that the composition optionally further contains optional additives that are auxiliary curing catalysts (3:9-11), that in an example, the composition was cured in the presence of methylimidazole and triphenyl phosphine (4:56-62), and that the composition optionally further contains optionally additives that are fiber reinforcing additives, mineral fillers, or colorants (3:8-13).

Regarding claim 10, Levchik ‘665 does not teach that the compound having an imidazole group is selected from the claimed group. However, Levchik ‘646 teaches a curing catalyst that is a compound containing heterocyclic nitrogen [0027], wherein the heterocyclic nitrogen-containing compound is an imidazole [0032], wherein the imidazole is imidazole, 1-methylimidzole, 2-methyl imidazole; 2-propylimidazole, 2-phenylimidazole, or 2-ethyl-4-methylimidazole [0033], wherein the curing catalyst is present in a flame retardant epoxy resin composition further comprising brominated epoxy resin and poly(arylene alkylphosphonate) curing agent [0002], wherein the composition optionally contains optional additives that are fiber, mineral fillers, or the like [0035]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Levchik ‘646’s curing catalyst that is a compound containing heterocyclic nitrogen, wherein the heterocyclic nitrogen-containing compound is an imidazole, wherein the imidazole is imidazole, 1-methylimidzole, 2-methyl imidazole; 2-propylimidazole, 2-phenylimidazole, or 2-ethyl-4-methylimidazole, to modify Levchik ‘665’s flame retarded epoxy composition, which would read on the limitation wherein the compound having an imidazole group is imidazole, 1-methylimidazole, 2-methylimidazole, 2-propylimidazole, 2-ethyl-4-methylimidazole, or 2-phenylimidazole as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for catalyzing 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), that the composition optionally further contains optional additives that are auxiliary curing catalysts (3:9-11), that in an example, the composition was cured in the presence of 
Regarding claim 11, Levchik ‘665 does not teach that the compound having a fused imidazole ring is selected from the claimed group. However, Levchik ‘646 teaches a curing catalyst that is a compound containing heterocyclic nitrogen [0027], wherein the heterocyclic nitrogen-containing compound is an imidazole [0032], wherein the imidazole is benzimidazole [0033], wherein the curing catalyst is present in a flame retardant epoxy resin composition further comprising brominated epoxy resin and poly(arylene alkylphosphonate) curing agent [0002], wherein the composition optionally contains optional additives that are fiber, mineral fillers, or the like [0035]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Levchik ‘646’s curing catalyst that is a compound containing heterocyclic nitrogen, wherein the heterocyclic nitrogen-containing compound is benzimidazole, to modify Levchik ‘665’s flame retarded epoxy composition, which would read on the limitation wherein the compound having a fused imidazole ring is benzimidazole as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for catalyzing curing of Levchik ‘665’s flame retarded epoxy composition during curing because Levchik ‘665 teaches that the composition optionally further contains optional additives that are auxiliary curing catalysts (3:9-11), and because Levchik ‘646 teaches that a curing catalyst that is a compound containing heterocyclic nitrogen [0027], wherein the heterocyclic nitrogen-containing compound is an imidazole [0032], wherein the imidazole is benzimidazole 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), that the composition optionally further contains optional additives that are auxiliary curing catalysts (3:9-11), that in an example, the composition was cured in the presence of methylimidazole and triphenyl phosphine (4:56-62), and that the composition optionally further contains optionally additives that are fiber reinforcing additives, mineral fillers, or colorants (3:8-13).
Regarding claim 12, Levchik ‘665 does not teach that the amine is selected from the claimed group. However, Levchik ‘646 teaches a curing catalyst that is a compound containing amine [0027], wherein the amine compound is a tertiary amine [0029], wherein the tertiary amine is a methyl diethanolamine [0031], wherein the curing 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), that the composition optionally further contains optional additives that are auxiliary curing catalysts (3:9-11), that in an example, the composition was cured in the presence of methylimidazole and triphenyl phosphine (4:56-62), and that the composition optionally further contains optionally additives that are fiber reinforcing additives, mineral fillers, or colorants (3:8-13).
Regarding claim 13, Levchik ‘665 teaches that the flame retarded epoxy composition (1:12-14) contains as one essential component, the epoxy resin (1:57-58) that is a bisphenol A-type of epoxy resin, bisphenol F epoxy, phenolic novolak epoxy, cresol novolak epoxy, and/or bisphenol A novolak epoxy resin (1:60-66), that this component is present at from about 50% to about 95%, by weight of the total weight of the composition (1:58-60), that the polyphosphonate flame retardant curing agent forms another essential additive of the composition (2:1-2) and has the formula 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), that the polyphosphonate flame retardant curing agent is present at from about 5% to about 
Levchik ‘665 does not teach a specific embodiment wherein the epoxy resin blend further comprises from about 0 wt .% to about 20 wt.% of a diluent, wherein the total of all components are 100 wt.% of the epoxy resin blend. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Levchik ‘665’s mineral fillers to modify Levchik ‘665’s flame retarded epoxy composition, and to optimize the amount of Levchik ‘665’s mineral fillers to be from about 0% to about 20%, by weight of the total weight of Levchik ‘665’s epoxy resin, Levchik ‘665’s polyphosphonate flame retardant curing agent, and Levchik ‘665’s mineral fillers, which would read on the limitation wherein the epoxy resin blend further comprises from about 0 wt .% to about 20 wt.% of a diluent, wherein the total of all components are 100 wt.% of the epoxy resin blend as claimed. One of ordinary skill in the art would have been motivated to do so because Levchik ‘665 teaches that the composition optionally further contains optional additives that are auxiliary curing catalysts and mineral fillers (3:9-12), which would have been beneficial for providing reinforcement for Levchik ‘665’s flame retarded epoxy composition, which would have been beneficial for improving mechanical properties of Levchik ‘665’s flame retarded 
Regarding claim 15, Levchik ‘665 teaches that the flame retarded epoxy composition (1:12-14) contains as one essential component, the epoxy resin (1:57-58), that this component is present at from about 50% to about 95%, by weight of the total weight of the composition (1:58-60), that the polyphosphonate flame retardant curing agent forms another essential additive of the composition (2:1-2), that the polyphosphonate flame retardant curing agent is present at from about 5% to about 50%, by weight of the total weight of the composition (2:1-4), and that the composition 
Levchik ‘665 does not teach a specific embodiment wherein the epoxy resin system consists essentially of from about 60 wt.% to about 99.8 wt.% of the epoxy resin blend, and from about 0.2 wt.% to about 40 wt.% of the second curing agent. However, Levchik ‘646 teaches a curing catalyst that is a compound containing amine or heterocyclic nitrogen [0027], wherein the heterocyclic nitrogen-containing compound is an imidazole [0032], wherein the imidazole is imidazole, benzimidazole, 1-methylimidzole, 2-methyl imidazole; 2-ethylimidazole, 2-propylimidazole, 2-butylimidazole, 2-pentylimidazole, 2-hexylimidazole, 2-cyclohexylimidazole, 2-phenylimidazole, 2-nonyl-imidazole, 2-undecylimidazole, 2-heptadecylimidazole, 2-phenyl-4-methylimidazole, 1-benzylimldazole, 1-ethyl-2-methylbenzimidazole, 2-methyl-5,6-benzimidazole, 1-vinylimidazole, 1-allyl-2-methylimidazole, 2-cyanoimidazole, 2-chloroimidazole, 2-bromoimidazole, 1-(2-hydroxypropyl)-2-methylimidazole, 2-phenyl-4,5-dimethylolimidazole, 2-phenyl-4-methyl-5-hydroxymethylimidazole, 2-chloromethylbenzimidazole, 2-hydroxybenzimidazole, 2-ethyl-4-methylimidazole, 2-cyclohexyl-4-methylimidazoles, 4-butyl-5-ethylimidazole, 2-butoxy-4-allylimidazole, 2-carboethyoxy-butylimidazole, 4-methytimidazole, 2-octyl-4-hexylimidazole, 2-methyl-5-ethylimidazole, 2-ethyl-4-(2-ethylamino)imidazole, 2-methyl-4-mercaptoethylimidazole, or 2,5-chloro-4-ethylimidazole [0033], wherein the curing catalyst is present in a flame retardant epoxy resin composition further comprising brominated epoxy resin and 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), that the composition optionally further contains optional additives that are auxiliary curing catalysts (3:9-11), and that the composition optionally further contains optionally additives that are fiber reinforcing additives, mineral fillers, or colorants (3:8-13). One of ordinary skill in the art would have been motivated to do so also because it would have been beneficial for optimizing an ability of Levchik ‘646’s curing catalyst to catalyze curing of Levchik ‘665’s flame retarded epoxy composition because Levchik ‘665 teaches that the composition optionally further contains optional additives that are auxiliary curing catalysts (3:9-11), and because Levchik ‘646 teaches that the curing catalyst [0027] is beneficial for being useful as a curing catalyst in a flame retardant epoxy resin composition further comprising brominated epoxy resin and poly(arylene alkylphosphonate) curing agent [0002], wherein the composition optionally contains optional additives that are fiber, mineral fillers, or the like [0035], which is substantially similar in composition to Levchik ‘665’s flame retarded epoxy composition because .

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levchik et al. (US 7,910,665 B2, cited in IDS) in view of Levchik et al. (US 2012/0283357 A1, cited in IDS).
Regarding claim 16, Levchik ‘665 teaches a flame retarded epoxy composition (1:12-14) containing, as one essential component, an epoxy resin (1:57-58) that is a bisphenol A-type of epoxy resin, bisphenol F epoxy, phenolic novolak epoxy, cresol novolak epoxy, and/or bisphenol A novolak epoxy resin (1:60-66), which reads on an epoxy resin system consisting essentially of an epoxy resin blend consisting essentially of an epoxy resin which is an aromatic epoxy resin based on aromatic compounds that are bisphenol F, bisphenol A, phenolic novolacs, or combinations thereof as claimed. 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), which reads on the limitation wherein the epoxy blend further consists essentially of a first curing agent that is a polyarylene alkylphosphonate as claimed. Levchik ‘665 meets the limitation wherein the epoxy resin system is free of fillers as claimed because Levchik ‘665 teaches that the composition optionally further contains optionally additives that are fiber reinforcing additives, mineral fillers, or colorants (3:8-13), which reads on a specific embodiment wherein Levchik ‘665’s composition does not comprise fiber, mineral fillers, or colorants, which reads on the limitation wherein the epoxy resin system is free of fillers as claimed.
Levchik ‘665 does not teach that the epoxy resin system further consists essentially of a second curing agent selected from the group consisting of an anhydride or a mixture of the anhydride and a compound selected from the claimed group. However, Levchik ‘357 teaches a cross-linking agent that is an anhydride of a carboxylic acid [0042], wherein the cross-linking agent is present in a curable flame retardant epoxy resin composition [0042] further comprising an epoxy resin and at least one diarylalkylphosphonate and/or diaryl arylphosphonate [0014], wherein the epoxy resin is optionally diglycidyl ether of bisphenol A, diglycidyl ether of bisphenol F, or a phenol novolac type epoxy resin [0018]. Levchik ‘665 and Levchik ‘357 are analogous art 
.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levchik et al. (US 7,910,665 B2, cited in IDS) in view of Sugioka et al. (US 2006/0029811 A1, cited in IDS).
Regarding claim 16, Levchik ‘665 teaches a flame retarded epoxy composition (1:12-14) containing, as one essential component, an epoxy resin (1:57-58) that is a bisphenol A-type of epoxy resin, bisphenol F epoxy, phenolic novolak epoxy, cresol novolak epoxy, and/or bisphenol A novolak epoxy resin (1:60-66), which reads on an epoxy resin system consisting essentially of an epoxy resin blend consisting essentially of an epoxy resin which is an aromatic epoxy resin based on aromatic compounds that are bisphenol F, bisphenol A, phenolic novolacs, or combinations thereof as claimed. Levchik ‘665 teaches that a polyphosphonate flame retardant curing agent forms another essential additive of the composition (2:1-2) and has the formula 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), which reads on the limitation wherein the epoxy blend further consists essentially of a first curing agent that is a polyarylene alkylphosphonate as claimed. Levchik ‘665 meets the 
Levchik ‘665 does not teach that the epoxy resin system further consists essentially of a second curing agent selected from the group consisting of an anhydride or a mixture of the anhydride and a compound selected from the claimed group. However, Sugioka teaches a curing agent that is an acid anhydride [0171], wherein the curing agent is present in a resin composition [0171] further comprising a compound having a glycidyl group and/or an epoxy group [0015] that is optionally epi-bis type glycidyl ether epoxy resins obtained by a condensation reaction of bisphenols such as bisphenol A, bisphenol F, and epihalohydrin, or novolac aralkyl type glycidyl ether epoxy resins [0080]. Levchik ‘665 and Sugioka are analogous art because both references are in the same field of endeavor of an epoxy resin system consisting essentially of an epoxy resin blend consisting essentially of an epoxy resin which is optionally an aromatic epoxy resin based on aromatic compounds selected from the group consisting of bisphenol F, bisphenol A, and phenolic novolacs, and a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Sugioka’s curing agent that is an acid anhydride to modify Levchik ‘665’s flame retarded epoxy composition, which would read on the limitation wherein the epoxy resin system further consists essentially of a second curing agent 
Regarding claim 17, Levchik ‘665 does not teach that the anhydride is selected from the claimed group. However, Sugioka teaches a curing agent that is methyltetrahydrophthalic anhydride, methylhexahydrophthalic anhydride, or methyl nadic anhydride [0171], wherein the curing agent is present in a resin composition [0171] further comprising a compound having a glycidyl group and/or an epoxy group [0015] that is optionally epi-bis type glycidyl ether epoxy resins obtained by a condensation reaction of bisphenols such as bisphenol A, bisphenol F, and epihalohydrin, or novolac aralkyl type glycidyl ether epoxy resins [0080]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have 
Regarding claim 18, Levchik ‘665 in view of Sugioka renders obvious claim 18 because claim 18 recites “if present, the diluent is selected from the group”, and the optional diluent is not present in the epoxy resin system that is rendered obvious by Levchik ‘665 in view of Sugioka.

Response to Arguments
Applicant’s arguments, see p. 6, filed 01/13/2021, with respect to the rejection of claims 13 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been fully considered and are persuasive.  The rejection of claims 13 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn. 
Applicant’s arguments, see p. 6-9, filed 01/13/2021, with respect to the rejection(s) of claim(s) 1, 4, 6-13, and 15 under 35 U.S.C. 103 as being unpatentable over Levchik et al. (US 7,910,665 B2, cited in IDS) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levchik et al. (US 7,910,665 B2, cited in IDS) in view of Levchik et al. (US 2011/0132646 A1, made of record on 03/11/2020).
Applicant’s arguments, see p. 10-12, filed 01/13/2021, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C. 103 as being unpatentable over Levchik et al. (US 7,910,665 B2, cited in IDS) in view of Levchik et al. (US 2011/0132646 A1, made of record on 03/11/2020) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levchik et al. (US 7,910,665 B2, cited in IDS) in view of Levchik et al. (US 2012/0283357 A1, cited in IDS).
Applicant’s arguments, see p. 10-12, filed 01/13/2021, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C. 103 as being unpatentable over Levchik et al. (US 7,910,665 B2, cited in IDS) in view of Levchik et al. (US 2011/0132646 A1,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levchik et al. (US 7,910,665 B2, cited in IDS) in view of Sugioka et al. (US 2006/0029811 A1, cited in IDS).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVID T KARST/Primary Examiner, Art Unit 1767